28 N.Y.2d 950 (1971)
In the Matter of William H. Campbell, Appellant,
v.
Maurice Reichman, as Acting Commissioner of the Department of Rent and Housing Maintenance, Respondent.
Court of Appeals of the State of New York.
Argued May 11, 1971.
Decided May 26, 1971.
David J. Agatstein and William M. Hecht for appellant.
William E. Rosen and Daniel W. Joy for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI and GIBSON. Judges BERGAN, BREITEL and JASEN dissent and vote to affirm on the opinion at the Appellate Division.
Order reversed, with costs, and the petition granted on the dissenting opinion at the Appellate Division.